Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This application claims foreign priority date of May 13, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This action is responsive to application filed on May 12, 2020, where Applicant presented claims 1-23 for examination. 

Drawings
The drawings filed on 5/12/20 are acceptable. 

Claim Objections
Claims 11 and 22 objected to because of the following informalities:  lines 4 and 3 respectively have a mistaken parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 2 recites “output data”, line 3 recites “processed input data”, and the end of the claim recites “calculated results”.  However, it is unclear how each of these limitations relate to each other, and if they are the same or different to each other. The limitations appear to be synonymous in nature and encompass the same thing. 
Claim 1 recites the limitation "the calculated result" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3,5,7,8,10-12 each recite the limitation “and/or” which is indefinite since they cannot exist simultaneously, and it is not known which word Applicant is using in the claim.
Claim 11 lines 4-5 recite the limitation "… changing more quickly…", and claim 12 line 4 recites the limitation "… changes substantially slowly…". These limitations are relative term which renders the claim indefinite.  The limitations are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 13-23 are slight variations of the rejected claims above, and are therefore rejected based on the same rationale.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kudrin et al (US Patent 10776236).
In reference to claim 1, Kudrin teaches a distributed system architecture comprising:
an application client for receiving input data and for providing output data based on processed input data; a local application server on the application client and at least one remote application server for receiving input data from the application client, for processing input data for the application client and for returning processed input data to the application client (see at least column 12 lines 42-60, which teaches receiving a request to launch an application either locally or remotely and to run the application); and
an application manager for assigning an application to the local application server or to the at least one remote application server (see at least column 7 lines 49-55, which teaches an application server which assigns the application for either local or remote execution); wherein the application manager:

determines a second round-trip for receiving and processing input data on the at least one remote application server (see at least column 7 lines 9-12 & 16-20, which teaches determining performance time on a remote server),
determines a tolerance time for receiving and processing input data for the application (see at least column 7 lines 23-46, which teaches determining weighted values),
compares the first round-trip time and the second round-trip time with the tolerance time (see at least column 7 lines 47-55, which teaches comparing the values to each other), and
assigns the application to the local application server or to the at least one remote application server based on the comparison (see at least column 8 lines 56-67 & column 14 lines 41-48, which teaches assigning the application based on the comparison),
wherein the round-trip time is determined as a period from the transmission of a request comprising the input data to an available application server to the reception of the calculated results from the available application server (see at least column 8 lines 33-55, which teaches determining based on the execution of the application).
In reference to claim 2, this is taught by Kudrin, see at least column 3 lines 16-18 and column 16 lines 56-62, Kudrin teaches at least a personal computer and other user devices.
In reference to claim 3, this is taught by Kudrin, see at least column 14 lines 6-16 & 24-34, Kudrin teaches assigning the application to either local or remote execution based on the performance value.
In reference to claim 4, this is taught by Kudrin, see at least column 14 lines 6-16 & 24-34, Kudrin teaches assigning the application to either local or remote execution based on the performance value.
In reference to claim 5, this is taught by Kudrin, see at least column 14 lines 24-40, Kudrin teaches a condition for a user selection/preference.
In reference to claim 6, this is taught by Kudrin, see at least column 8 lines 11-18, Kudrin teaches a threshold.
In reference to claim 7, this is taught by Kudrin, see at least column 7 lines 30-41 and column 8 lines 11-18, Kudrin teaches the threshold is determined based on performance values.
In reference to claim 8, this is taught by Kudrin, see at least column 7 lines 23-35, Kudrin teaches the application execution is taken into account for the value.
In reference to claim 9, this is taught by Kudrin, see at least column 14 lines 6-20, Kudrin teaches an adaptable/changeable value.
In reference to claim 10, this is taught by Kudrin, see at least column 7 lines 23-35, Kudrin teaches the application execution is taken into account for the value and determination.
In reference to claim 11, this is taught by Kudrin, see at least column 7 lines 23-25 and column 14 lines 6-20, Kudrin teaches the performance values taken into account when assigning the application to either the local or remote server.
In reference to claim 12, this is taught by Kudrin, see at least column 7 lines 23-25 and column 14 lines 6-20, Kudrin teaches the performance values taken into account when assigning the application to either the local or remote server.
Claims 13-23 are slight variations of the rejected claims 1-7 above and are encompassed by them. Accordingly claims 13-23 are therefore rejected based on the same rationale.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.

In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAMY M OSMAN/
Primary Examiner, Art Unit 2457
May 21, 2021